[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-13673         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JAN 18, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 4:99-cr-10035-KMM-3

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                                versus

JERMAINE MATHIS,

lllllllllllllllllllllllllllllllllllllll                         lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 18, 2011)

Before BLACK, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Jermaine Mathis, proceeding pro se, appeals the district court’s denial of

his motion to revisit his 262-month prison sentence, imposed approximately 7
years earlier, after a jury found him guilty of conspiracy to distribute and possess

powder and crack cocaine. Mathis raises substantive challenges to the denial of

his motion to revisit arguing, inter alia, that the Government breached a

stipulation entered into by both parties regarding the amounts and types of drugs

involved in his offense.1 The Government responds that, pursuant to the

unambiguous language of 18 U.S.C. § 3582(c), the district court lacked

jurisdiction to consider Mathis’s motion to revisit his sentence.

       We review “de novo questions concerning the jurisdiction of the district

court.” United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010).

Whether a district court has authority to modify and vacate a sentence is a question

of law subject to de novo review. See id.

       As we have recently held,

                      The authority of a district court to modify an
               imprisonment sentence [once it has been imposed] is
               narrowly limited by statute. Specifically, [18 U.S.C.]
               § 3582(c) provides that a court may not modify an
               imprisonment sentence except in these three circumstances:
               (1) where the Bureau of Prisons has filed a motion and
               either extraordinary and compelling reasons warrant a
               reduction or the defendant is at least 70 years old and
               meets certain other requirements, see 18 U.S.C.


       1
         We decline to address the substantive challenges to the denial of Mathis’s motion to
revisit based on our decision to vacate and remand.


                                                2
             § 3582(c)(1)(A); (2) where another statute or Federal Rule
             of Criminal Procedure 35 expressly permits a sentence
             modification, see id. § 3582(c)(1)(B); or (3) where a
             defendant has been sentenced to a term of imprisonment
             based on a sentencing range that was subsequently lowered
             by the Commission and certain other requirements are met,
             see id. § 3582(c)(2).

Phillips, 597 F.3d at 1194-95; see 18 U.S.C. § 3582(c).

      We conclude that none of the circumstances allowing a district court to

modify a sentence are present in the instant case. Although the district court

ultimately denied Mathis’s motion to revisit his sentence, it did not have

jurisdiction to consider the motion on its merits. Accordingly, we vacate the

district court’s order, and remand for the district court to dismiss the motion for

lack of jurisdiction.

      VACATED AND REMANDED.




                                          3